Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This communication is in response to Applicant’s Remarks filed under 37 C.F.R. §1.111 in response to a non-final office action. Claims 1, 4-6 have been amended. Claims 1-15 are pending. 

Claim Interpretation
The Instant Invention discloses a communication bus within a vehicle. For the purpose of examination, substrate is interpreted to be the circuit boards upon which electrical components are mounted and connected not integrated circuit semiconductor substrate. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3  rejected under 35 U.S.C. 102  as being anticipated by Petrucci et al. (US 2016/0277208 hereafter Petrucci).
For claim 1, Petrucci discloses a communication system (Figure 1 within a vehicle) comprising: a plurality of slave devices (local nodes 60-76 Figure 1 [0017]); a master device (central node manager 30 Figure 1) communicating with the plurality of slave devices [0017]; and a plurality of types of circuit blocks (e.g. 130, 132 Figure 3), each with different functions (e.g. mirror control, door lock control Figure 3) and formed on separate substrates (circuits [0026]) , wherein the slave devices and the master device are respectively configured by combining the plurality of types of circuit blocks (e.g. communication circuits 88-104 Figure 2 communicating with local nodes [0017]).

For claim 2, Petrucci discloses wherein the circuit blocks include: a control block (digital processor 110 Figure 2) for controlling the slave devices or the master device (over shared path 84 Figure 2 [0019]); an input block (transmit/receive 40 Figure 2) connected to an input port (88 Figure 2) of the control block for inputting an input signal (e.g. 116 receiver for SerDes pair 40 Figure 2 [0021]) to the input port; and an output block (114 Figure 2) having an output switch (e.g. mirror control 170-176 Figure 5A) connected to an output port of the control block and turned on and off (e.g. adjust orientation of mirror [0031]) according to an output signal (central node 30 connected to local nodes 60-76 Figure 2). 

For claim 3, Petrucci discloses a power supply block ([0017] power management circuitry) for supplying power to the control block (30 central node manager [0017]); and a communication block (114, 116 LVDS Figure 2)  having a communication interface (88-104 Figure 2 [0020]). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-6, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Petrucci in view of Watabe (US 2006/0020372). 

For claims 4-6, Petrucci discloses a central node manager controlling local nodes throughout the vehicle over LVDS links but does not teach particulars regarding how each local node is addressed. However, Watabe, in the same field of automotive communication buses (Figure 1) discloses a writing device (master device [0006] supervisory ECU 50 Figure 1) for writing an ID to the slave devices and the master device, wherein after transmitting the ID of the master device, the writing device sequentially [0032] transmits the IDs of the plurality of slave devices ([0032] different identifiers can be assigned to all slave devices) , wherein the master device includes: a plurality of output switches (e.g. Figure 5A Petrucci)  provided for each of the plurality of slave devices and for supplying power to the corresponding slave devices ([0053] thru ignition switch electric power supplied and each receiver receives assigned ID) ; a first setting unit that receives the ID of the master device from the writing device and sets it as its own ID ([0030] slave device sets an identifier based on the setting request signal); and a switch control unit that turns on the output switch (e.g. Figure 7C Petrucci) in order each time the ID of the plurality of slave devices is received from the writing device after setting its own ID ([0031] based on monitoring time, each slave individually assigned ID) , and wherein the plurality of slave devices has a second setting unit that sets the ID received after power is supplied as its own ID ([0030] slave device sets ID based on a setting request signal).
It would have been obvious to one of ordinary skill in the art to adopt Watabe’ s method of setting slave IDs to establish communication between master and slave devices [title]. 

Claims 7-9,  11-14  are rejected under U.S.C. 103 as being unpatentable over Petrucci in view of Watabe and further in view of Yoshida et al. (US Patent 5,305,316 hereafter Yoshida). 
For claims 7, 8, 9, neither Petrucci nor Watabe teaches classification of loads. However, Yoshida in the same field of automotive communication (Figure 1A) discloses wherein the master device (MS Figure 1) is installed in a vehicle, wherein the plurality of slave devices (e.g. SS1, SS2 Figure 1A) is connected to a plurality of loads ([column 1] headlamps, power window motors), wherein the plurality of loads is classified ([column 1] power supply modes) into a load that can be driven at all times ([col 1] BAT), a load that can be 26driven at accessory time ([col 1] ACC], and a load that can be driven at ignition time ([col 1] IGN), and wherein the same type of load is connected to one of the slave devices ([col 1] assign loads according to power supply mode). 

For claims 10-14, Petrucci discloses wherein a plurality of the master devices (area modules [0024]) is installed in a vehicle, and wherein the ID ([0022] unique address) of the master device includes installation information indicating the installation position ([0024] specific zone or region of the vehicle) of the master device in the vehicle (local tasks for a particular area [0024]).

Response to Arguments
On page 8 of Applicant’s Remarks, Applicant argues Petrucci fails to disclose slave devices and master devices respectively configured by a plurality of types of circuit blocks. 
In reply, Figure 1 and 2 of Petrucci shows slave devices (local nodes 60-76 Figure 1) and master devices (central node manager 30 Figure 1) respectively configured by a plurality of circuit blocks (e.g. communication circuits 88-104 Figure 2 communicating with local nodes [0017]).  

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The Instant Invention pertains to communication circuits within a vehicle where the combination of elements, specifically, 1) assignment of slave addresses during power up 2) power supply mode classification and 3) bit-fields for identifying zones within the vehicle renders the Invention non-obvious.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery Rutkowski can be reached on (571) 270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.M./Examiner, Art Unit 2415                                                                                                                                                                                                        
/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415